               Case 2:20-cr-00023-SCJ-JCF Document 147 Filed 06/30/21 Page 1 of 9

                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF GEORGIA
                                   GAINESVILLE DIVISION


UNITED STATES OF AMERICA                                        JUDGMENT IN A CRIMINAL CASE

V.                                                              Case Number: 2:20-CR-023-04-SCJ
                                                                USM Number: 73219-019
JUDAH COLEMAN BAILEY
                                                                Leigh B. Finlayson
                                                                Defendant's Attorney




THE DEFENDANT:

The defendant pleaded guilty to count 1 of the Indictment.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count


18 U.S.C. § 844(i) in violation Conspiracy to Commit Arson June 2,2020 1
of 18 USC §371 Not more than
5 years imprisonment/$250,000
fine (Class D Felony)

The defendant is sentenced as provided in pages 2 through 9 of this judgment. The sentence is imposed pursuant
to the Sentencing Reform Act of 1984.


All remaining counts are hereby dismissed without prejudice pursuant to Standing Order 07-04.


It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed
by this judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States
Attorney of material changes in economic circumstances.




                                                         June 28, 2021
                                                         Date of Imposition of Judgment


                                                                                       ^. //^-^
                                                         Signature of Judge /


                                                         STEVE C. JONES, U. S. DISTRICT JUDGE
                                                         Name and Title of Judge


                                                                    ,/\^-->^ "SO, oi^ d\
                                                         Date      T
                  Case 2:20-cr-00023-SCJ-JCF Document 147 Filed 06/30/21 Page 2 of 9

DEFENDANT: JUDAH COLEMAN BAILEY
CASE NUMBER: 2:20-CR-023-04-SCJ Judgment - Page 2 of 9



Judgment in a Criminal Case
Sheet 2 - Imprisonment


                                               IMPRISONMENT

         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for
a total term of: TWENTY-ONE (21) MONTHS.

         The court makes the following recommendations to the Bureau of Prisons: Defendant shall be
designated to a facility as close as possible to Northeast Georgia for service of sentence.


         The defendant is remanded to the custody of the United States Marshal.




                                                    RETURN

I have executed this judgment as follows:




 Defendant delivered on to


 at_ _ __, with a certified copy of this judgment.



                                                                            UNITED STATES MARSHAL




                                                                        DEPUTY UNITED STATES MARSHAL
                  Case 2:20-cr-00023-SCJ-JCF Document 147 Filed 06/30/21 Page 3 of 9

DEFENDANT: JUDAH COLEMAN BAILEY
CASE NUMBER: 2:20-CR-023-04-SCJ Judgment - Page 3 of 9



Judgment in a Criminal Case
Sheet 3 — Supervised Release


                                          SUPERVISED RELEASE

         Upon release from imprisonment, you will be on supervised release for a term of: THREE (3) YEARS.




                                        MANDATORY CONDITIONS


1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within
    15 days of release from imprisonment and at least two periodic dmg tests thereafter, as determined by the
    court.

4. You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
    a sentence of restitution. Restitution payments must be made to Clerk, U.S. District Court, Northern District
    of Georgia, 2211 U.S. Courthouse, 75 Ted Turner Dr. SW, Atlanta, GA 30303.
5. You must cooperate in the collection ofDNA as directed by the probation officer.


You must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.
                  Case 2:20-cr-00023-SCJ-JCF Document 147 Filed 06/30/21 Page 4 of 9

DEFENDANT: JUDAH COLEMAN BAILEY
CASE NUMBER: 2:20-CR-023-04-SCJ Judgment-Page 4 of 9


                                     STANDARD CONDITIONS OF SUPERVISION

As part of your super/ised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

   1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
       time frame.
   2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
       and when you must report to the probation officer, and you must report to the probation officer as instructed.
   3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
       from the court or the probation officer.
   4. You must answer truthfully the questions asked by your probation officer.
   5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
       notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
        officer within 72 hours of becoming aware of a change or expected change.
   6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
       officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
   7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
       from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer
       excuses you from doing so. If you plan to change where you work or anything about your work (such as your position or your
       job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer
       at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
   8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of
       the probation officer.
   9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
   10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
       that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
       nunchakus or tasers).
   11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
        without first getting the permission of the court.
   12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
        require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact
       the person and confirm that you have notified the person about the risk.
   13. You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov


I understand that a violation of any of these conditions of supervised release may result in modification, extension, or revocation of my
term of supervision.




 Defendant's Signature _ _ Date
 USPO's Signature Date
               Case 2:20-cr-00023-SCJ-JCF Document 147 Filed 06/30/21 Page 5 of 9

DEFENDANT: JUDAH COLEMAN BAILEY
CASE NUMBER: 2:20-CR-023-04-SCJ Judgment -- Page 5 of 9




                                SPECIAL CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following special conditions of supervision.


You must complete 40 hours of community service. The probation office will supervise your participation in the
program. You must provide written verification of completed hours to the probation officer. The Court has
directed that the community service condition shall be fulfilled by washing vehicles at the Gainesville Police
Department.


You must make full and complete disclosure of your finances and submit to an audit of your financial documents
at the request of your probation officer. You must provide the probation officer with full and complete access to
any requested financial information and authorize the release of any financial information. The probation office
may share the financial information with the United States Attorney's Office.


You must not incur new credit charges, or open additional lines of credit without the approval of the probation
officer.


You must participate in a mental health treatment program and follow the rules and regulations of that program.
Such program may require that you submit to an evaluation and / or testing. The probation officer, in consultation
with the treatment provider, will supervise your participation in the program (provider, location, modality,
duration, intensity, etc.). You must pay all or part of the costs of the program based on your ability to pay unless
excused by the probation officer.


You must take all mental health medication prescribed by your treating provider. You must pay for all or part of
the costs of medication based on your ability to pay unless excused by the probation officer.


You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
1030(e)(l)), other electronic communications or data storage devices or media, or office, to a search conducted
by a United States Probation Officer. Failure to submit to a search may be grounds for revocation of release.
You must warn any other occupants that the premises may be subject to searches pursuant to this condition. An
officer may conduct a search pursuant to this condition only when reasonable suspicion exists that you violated a
condition of your supervision and that areas to be searched contain evidence of this violation. Any search must
be conducted at a reasonable time and in a reasonable manner.


You must permit confiscation and/or disposal of any material considered to be contraband or any other item which
may be deemed to have evidentiary value of violations of supervision.


You must participate in an alcohol and / or other substance abuse treatment program and follow the rules and
regulations of that program. The probation officer will supervise your participation in the program (provider,
location, modality, duration, intensity, etc.) You must pay all or part of the costs of the program based on your
ability to pay unless excused by the probation officer.

You must submit to substance abuse testing to determine if you have used a prohibited substance. You must not
obstmct, attempt to obstruct, or tamper with any testing methods. You must pay all or part of the costs of testing
based on your ability to pay unless excused by the probation officer.
               Case 2:20-cr-00023-SCJ-JCF Document 147 Filed 06/30/21 Page 6 of 9

DEFENDANT: JUDAH COLEMAN BAILEY
CASE NUMBER: 2:20-CR-023-04-SCJ Judgment - Page 6 of 9


You must not use or possess any controlled substances without a valid prescription. If you do have a valid
prescription, you must disclose the prescription information to the probation officer and follow the instructions
on the prescription.
                  Case 2:20-cr-00023-SCJ-JCF Document 147 Filed 06/30/21 Page 7 of 9

DEFENDANT: JUDAH COLEMAN BAILEY
CASE NUMBER: 2:20-CR-023-04-SCJ Judgment - Page 7 of 9



Judgment in a Criminal Case
Sheet 5 - Criminal Monetary Penalties


                                        CRIMINAL MONETARY PENALTIES

The Court will waive the fine and costs of incarceration.

The defendant shall pay to the United States a special assessment of $100.00 which shall be due immediately.



                   Special Assessment


TOTAL $100.00

                   Fine


TOTAL $ WAIVED

                   Restitution


TOTAL $3,768.17

         Any balance of restitution that remains unpaid at the commencement of the term of supervision shall
         commence within 60 days after release from imprisonment on the following terms: payable at a rate of
         no less than $250 monthly to U. S. District Court Clerk.


If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless
specified otherwise in the priority order or percentage payment column below. However, pursuant to 1 8 U.S.C.
§ 3664(i), all nonfederal victims must be paid before the United States is paid.

 Name of Payee Total Loss* * * * * Restitution Ordered


 Gainesville Police $3,768.17 $3,768.17
 Department
 701 Queen City Parkway
 Gainesville, GA 30501



 TOTALS $3.768.17 $3.768.17
                  Case 2:20-cr-00023-SCJ-JCF Document 147 Filed 06/30/21 Page 8 of 9

DEFENDANT: JUDAH COLEMAN BAILEY
CASE NUMBER: 2:20-CR-023-04-SCJ Judgment -- Page 8 of 9



Judgment in a Criminal Case
Sheet 6 - Schedule of Payments


                                            SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:


 A. D Lump sum payment of $ due immediately, balance due:
           D not later than , or
           D in accordance with D C, D D, D E, or D F below; or


 B. D Payment to begin immediately (may be combined with: D C, D D, or D F below): or

 C. D Payment in equal _ (e.g., weekly, monthly, quarterly) installments of $_ over a period of_ (e.g., months or
         years), to commence _ days (e.g., 30 or 60 days) after the date of this judgment; or


 D. D Payment in equal _ (e.g., weekly, monthly, quarterly) installments of $_ over a period of_ (e.g., months or
         years), to commence _ days (e.g., 30 or 60 days) after release from imprisonment to a term of supervision; or


 E. 0 Payment during the term of supervised release will commence within 60 days (e.g., 30 or 60 days) after release from
         imprisonment. Any balance that remains unpaid at the commencement of the term of supervision shall commence
         within 60 days after release from imprisonment on the following terms: payable at a rate of no less than $250
         monthly to U. S. District Court Clerk.


 F. 0 Special instructions regarding the payment of criminal monetary penalties:



 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
 penalties is due during the period of imprisonment. All criminal monetary penalties, except those payments made
 through the Federal Bureau of Prisons' Inmate Financial Responsibility Program, are made to the clerk of the court.


 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.


 0 Joint and Several


 Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several
 Amount, and corresponding payee, if appropriate.


  Jesse James Smallwood, 3,768.17
  2:20-CR-023-01-SCJ


  Delveccho Waller, Jr., 3,768.17
  2:20-cr-023-02-SCJ


  Bruce Thompson, 2:20-CR- 3,768.17
  023-03-SCJ

  Dashun Martin, 2:20-CR- 3,768.17
  023-05-SCJ


 d The defendant shall pay the cost of prosecution.


  D The defendant shall pay the following court cost(s):
                  Case 2:20-cr-00023-SCJ-JCF Document 147 Filed 06/30/21 Page 9 of 9

DEFENDANT: JUDAH COLEMAN BAILEY
CASE NUMBER: 2:20-CR-023-04-SCJ Judgment - Page 9 of 9




 D The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA
assessment, (5) fine principal, (6) fme interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs,
including cost of prosecution and court costs.
